PER CURIAM.
Willie D. Green appeals the district court’s order granting the Defendant’s motion for summary judgment on Green’s employment discrimination lawsuit. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court. See Green v. Duke Energy Corp., No. L03CV264, 2004 WL 727036 (M.D.N.C. Mar. 30, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED